Name: 80/1277/EEC, Euratom, ECSC: Council Decision of 22 December 1980 appointing an additional member to the Court of Auditors
 Type: Decision
 Subject Matter: nan
 Date Published: 1980-12-31

 Avis juridique important|31980D127780/1277/EEC, Euratom, ECSC: Council Decision of 22 December 1980 appointing an additional member to the Court of Auditors Official Journal L 375 , 31/12/1980 P. 0078 - 0078 Greek special edition: Chapter 01 Volume 3 P. 0019 +++++( 1 ) OJ NO C 346 , 31 . 12 . 1980 , P . 96 . COUNCIL DECISION OF 22 DECEMBER 1980 APPOINTING AN ADDITIONAL MEMBER TO THE COURT OF AUDITORS ( 80/1277/EEC , EURATOM , ECSC ) THE COUNCIL OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLE 78E THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ECONOMIC COMMUNITY , AND IN PARTICULAR ARTICLE 206 THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN ATOMIC ENERGY COMMUNITY , AND IN PARTICULAR ARTICLE 180 THEREOF , HAVING REGARD TO THE TREATY ESTABLISHING A SINGLE COUNCIL AND A SINGLE COMMISSION OF THE EUROPEAN COMMUNITIES , AND IN PARTICULAR ARTICLE 22 THEREOF , HAVING REGARD TO THE TREATY CONCERNING THE ACCESSION OF THE HELLENIC REPUBLIC TO THE EUROPEAN ECONOMIC COMMUNITY AND TO THE EUROPEAN ATOMIC ENERGY COMMUNITY , SIGNED ON 28 MAY 1979 , AND TO THE COUNCIL DECISION OF 24 MAY 1979 ON THE ACCESSION OF THE HELLENIC REPUBLIC TO THE EUROPEAN COAL AND STEEL COMMUNITY , AND IN PARTICULAR ARTICLES 18 AND 137 OF THE ACT ATTACHED THERETO , HAVING REGARD TO THE OPINION OF THE EUROPEAN PARLIAMENT ( 1 ) , HAS DECIDED AS FOLLOWS : SOLE ARTICLE MR GEORGES VITALIS IS HEREBY APPOINTED A MEMBER OF THE COURT OF AUDITORS FOR THE PERIOD 1 JANUARY 1981 TO 17 OCTOBER 1983 . DONE AT BRUSSELS , 22 DECEMBER 1980 . FOR THE COUNCIL THE PRESIDENT J . SANTER